HUSTON, J.
This is a motion to dismiss the appeal. The-grounds upon which the motion is based are numerous, and, we think, in every instance well taken. In fact, there seems to-have been, either through negligence or misapprehension, a complete abnegation, in the taking of this appeal, not only of the-rules of this court, but of the provisions of the statutes. It appears from the record that there was never any engrossment of' the statement, or settlement thereof. There appears in the record the following: “The fore-going statement on motion for a new1 trial is hereby settled and allowed, and ordered filed. [Signed] E. Nugent, Judge.” This appears at the end of some thirty-seven pages of “proposed amendments to the statement of plaintiff' on motion for a new trial,” which proposed amendments are-entirely disconnected from what 'purports to be the “statement of appellant on motion for a new trial.” What was, or was. intended to be, settled by the said indorsement by the district judge? God and himself may know; but neither has, either-by endowing us with retrospective vision, or enlightening us through the record, given this court any basis for an opinion therein. The notice of appeal was filed and served January 11,. 1895. The transcript was filed October 12, 1895. Rule 27 requires transcript to be filed within sixty days after appeal is perfected. This title may be extended by any justice of this court upon proper application in proper time. No application for an extension of time was ever made in this case. If' there was ever a dona fide intention to take an appeal in this case, it has most signally failed. The motion to dismiss is. allowed, with costs.
Morgan, C. J., and Sullivan, J., concur.